MacLEAN, J.
The justice below, informed of facts and circumstances, exercised, apparently without abuse, his discretion in opening upon terms the default of the plaintiff, and his determination calls for no interference here, particularly as leave had been granted to the defendant to serve a supplemental answer, needlessly effusive, even offensive, by borrowed allegations, deemed to be denied elsewhere than in the iterative counterclaim, to which the plaintiff has by order been allowed to reply.
Order affirmed, with costs and disbursements.
GILDERSLEEVE and AMEND, J j., concur in result.